Citation Nr: 0934475	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  07-16 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from February 10, 1987 to June 25, 1987 and from June 1, 1989 
to August 31, 1989.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a February 13, 2006 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana which, in part, denied 
the Veteran's claim of entitlement to service connection for 
residuals of a head injury [claimed as a bump on the back of 
the head].  The RO in Louisville, Kentucky currently has 
original jurisdiction over the Veteran's claim.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  


REMAND

In July 2009, the Veteran submitted a request for a Travel 
Board hearing before a Veterans Law Judge (VLJ) from the 
Board.  The Veteran has not yet been afforded such a hearing.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA should schedule the Veteran for a 
Travel Board hearing at the RO.  The 
Veteran should be notified of the date, 
time and place of such a hearing by letter 
mailed to his current address of record, 
with a copy to his representative.

The Veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




